DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.
Claims 18-34 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/29/2021.
Claim Objections 
Claim 18 is objected to as it sets forth a plurality of elements; however, the plurality of elements are not separated by a line indentation.  37 CFR 1.75(i) and MPEP 608.01(m) require each element or step of the claim should be separated by a line indentation. 
Claims 18, 20-21, 27-28, 30-31 and 33-34 are objected to because of the following informalities:
In claim 18, line 1, "yarn" should read "a yarn";
In claim 18, line 3, "ispivoted" should read "is pivoted";
In claim 18, line 4, "thereof" should read "of said at least one yarn finger" for further clarity;
In claim 18, line 4, "abouta" should read "about a";
In claim 18, lines 5-6, "thereof" should read "of said at least one yarn finger" for further clarity;
In claim 18, line 6, "the needles" should read "needles" as it is the first time the limitation is recited;
In claim 18, lines 6-7, "the knitting forming machine" should read "a knitting machine" as it is the first time the limitation is recited and for further clarity;
In claim 18, line 15, a comma is missing after "axis";
In claim 20, lines 3-4, "an opposite side with respect to said passage for the yarn or yarns with respect to said rotation axis" appears to read "an opposite side of said passage for the yarn or yarns with respect to said rotation axis" for clarity;
In claim 21, line 3, it is noted that the phrase "there is" has been deleted by Applicant in the previous entered claim set filed 07/20/2021, and should be removed if Applicant does not mean to amend the phrase back to the claim;
In claim 27, line 2, "the electric coils" should read "said two electric coils" for clarity and proper antecedent basis;
In claim 28, line 2, "said electric coils" should read "said two electric coils" for clarity and proper antecedent basis;
In claim 30, line 2, "the rotational position" appears to read "a rotation position" as it is the first time the limitation is recited;
In claim 31, line 1, "whereinsaid" should read "wherein said";
In claim 33, line 3, "said electric coils" should read "said two electric coils" for clarity and proper antecedent basis;
In claim 34, line 2, "a rotational position" appears to read "the rotational position" for referring back claim 30;
In claim 34, line 4, "means" appears to read "the means" for referring back claim 30.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 recites the limitation "the corresponding yarn finger", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends from claim 18, and claim 18 does not set forth any "corresponding" relationship between said at least one magnet and a yarn finger.  For examination purposes, the limitation has been construed to be "said at least one yarn finger". 
	Claim 21 recites the limitation "a portion of the corresponding yarn finger that supports said at least one magnet", which renders the claim indefinite.  Similar to claim 20 as addressed above, there is insufficient antecedent basis for "the corresponding yarn finger" in the claim.  In addition, claim 18 has set forth "at least one magnet" fixed to "said at least one yarn finger".  For examination purposes, the limitation has been construed to be "a portion of said at least one yarn finger that supports said at least one magnet".
	Claim 22 recites the limitation "said portion of the yarn finger".  Similar to claim 21, there is insufficient antecedent basis for "the yarn finger" in the claim.  For examination purposes, the limitation has been construed to be "said portion of said at least one yarn finger".
	Claim 22 recites the limitation "substantially plate-like", which renders the claim which renders the claim indefinite.  First, the term "substantially" is a term of approximation, which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  Second, the term "plate-like" is not defined by the claim, the specification does not provide a standard for ascertaining what shapes are considered to be "plate-like".  Taken together, it is unclear what is included or excluded by "substantially plate-like"; e.g., how far a shape can be from a plate to still be considered as "substantially plate-like".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 25 recites the limitation "the magnets of two contiguous yarn fingers", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the magnets" in the claim.  Second, it is unclear whether "the two contiguous yarn fingers" are two contiguous yarn fingers of the previously defined "multiple yarn fingers" or different fingers.  For examination purposes, the limitation has been construed to be "said at least one magnet fixed to two contiguous yarn fingers of said multiple yarn fingers". 
	Similarly, claim 27 recites the limitation "the magnets of two contiguous yarn fingers", which renders the claim the claim for the same reason(s) as discussed above for claim 25.  First, there is insufficient antecedent basis for "the magnets" in the claim.  Second, it is unclear whether "the two contiguous yarn fingers" are two contiguous yarn fingers of the previously defined "multiple yarn fingers" or different fingers.  For examination purposes, the limitation has been construed to be "said at least one magnet fixed to two contiguous yarn fingers of said multiple yarn fingers".
	Claim 29 recites the limitation "at least one of yarn fingers", which renders the claim indefinite.  Claim 29 depends from claim 18, and claim 18 has set forth "at least one yarn finger".  It is unclear whether the "yarn fingers" are meant to be the "at least one yarn finger" as set forth in claim 18, or different yarn fingers.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be the "said at least one yarn finger".
	Claim 30 recites the limitation "at least one of said yarn fingers", which renders the claim indefinite.  There is insufficient antecedent basis for "said yarn fingers" in the claim.  Claim 29 depends from claim 18, and claim 18 has set forth "at least one yarn finger".  For examination purposes, the limitation has been construed to be the "said at least one yarn finger".  Accordingly, the "said at least one of said yarn fingers" in claim 31 has been construed to be "said at least one yarn finger" as claim 31 depends from claim 30.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 18-21, 24, 29-31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scavino (US 4,998,420 A).
	Regarding claim 18, Scavino discloses a device for feeding a yarn or yarns for knitting machines for hosiery (fig. 3; col. 1, ll. 5-8; col. 2, ll. 34-45) comprising 
a supporting structure (shaft 2, fixed structure 10, and box 30, in combination, forming a supporting structure; figs. 1-3; col. 2, ll. 1-3, 37-48) which supports at least one yarn finger (more than one lever 1; figs. 1-3; col. 2, ll. 1-3, 34-37) which has an elongated shape (see figs. 1-2) and is pivoted (by common shaft 2; figs. 1-2; col. 2, ll. 1-3), at an intermediate portion thereof (see figs. 1-2; col. 2, ll. 1-3, 34-37), to said supporting structure about a corresponding rotation axis (a longitudinal axis of shaft 2; see figs. 1-2) and having, proximate to a longitudinal end thereof (a free end; see figs. 1-2; col. 2, ll. 4-8), a passage (yarn guide tube 6; see figs. 1-2; col. 2, ll. 4-8) for the yarn or yarns to be fed to needles of the knitting machine (col. 1, ll. 5-8; col. 2, ll. 49-59), 
an electromagnetically actuated device (coils 7 and magnets 8, 9, in combination, forming an electromagnetically actuated device; figs. 1-3; col. 2, ll. 4-9, 34-41) being provided which acts on command (col. 3, ll. 6-10) on said at least one yarn finger for its rotation (figs. 1-3; col. 2, ll. 48-66; col. 3, ll. 6-10), with respect to said supporting structure (figs. 1-3; col. 2, ll. 48-66; col. 3, ll. 6-10), about the corresponding rotation axis (figs. 1-2; col. 2, ll. 48-66), from an inactive position to at least one active position (from a rest position to a rotated position; figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), which is angularly spaced with respect to said inactive position about said rotation axis (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), or vice versa (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), 
wherein said electromagnetically actuated device comprises at least one magnet (magnets 8, 9; figs. 1-3; col. 2, ll. 4-9, 34-41) which is fixed to said at least one yarn finger (fixed to arm 5 of lever 1; figs. 1-2; col. 3, ll. 11-16), and at least one electric coil (coils 7; figs. 1-3; col. 2, ll. 4-9, 34-41) which is laterally adjacent to said at least one yarn finger (coils 7 secured to fixed structure10; referencing figs. 1-3; col. 3, ll. 11-16) along a direction parallel to the rotation axis (referencing figs. 1-3), said at least one electric coil being connected to said supporting structure (fixed structure 10; fig. 3; col. 3, ll. 11-16), said at least one electric coil being able to be supplied electrically to generate a magnetic field that interacts with said at least one magnet to actuate the rotation of said at least one yarn finger about the corresponding rotation axis with respect to said supporting structure (figs. 1-3; col. 2, ll. 49-66).  
Regarding claim 19, Scavino discloses the device according to claim 18, and further discloses wherein said at least one yarn finger comprise multiple yarn fingers (more than one lever 1; figs. 1-3; col. 2, ll. 34-37), and said multiple yarn fingers are pivoted to said supporting structure about a same rotation axis (figs. 1-3; col. 2, ll. 34-37).  
	Regarding claim 20, Scavino discloses the device according to claim 18, and further discloses wherein said at least one magnet is fixed to a portion (arm 5; figs. 1-2; col. 3, ll. 11-16) of the corresponding yarn finger that is located on an opposite side with respect to said passage for the yarn or yarns with respect to said rotation axis (the magnets 7, 8 and the yarn guide tube 6 positioned at two terminal ends of the levers 1; see figs. 1-2).  
Regarding claim 21, Scavino discloses the device according to claim 20, and further discloses wherein said at least one yarn finger comprises multiple yarn fingers (more than one lever 1; figs. 1-3; col. 2, ll. 34-37), each one of said multiple yarn fingers having a corresponding pair of electric coils (fixed structures 10, each carrying a coil 7, alternates with levers 1, therefore a corresponding pair of coils 7 adjacent to each lever 1; referencing fig. 3; col. 3, ll. 11-16) which is composed of two electric coils (inherent feature) which face two opposite faces of a portion of the corresponding yarn finger (as fixed structures 10, each carrying a coil 7, alternates with levers 1) that supports said at least one magnet (referencing fig. 3; col. 3, ll. 13-15).  
Regarding claim 24, Scavino discloses the device according to claim 21, and further discloses wherein said at least one yarn finger comprises at least two laterally mutually adjacent yarn fingers (see fig. 3; col. 2, ll. 34-37).  
Regarding claim 29, Scavino discloses the device according to claim 18, and further discloses wherein said at least one yarn finger can rotate on command (col. 3, ll. 6-10) about the corresponding rotation axis with respect to said supporting structure (figs. 1-2; col. 2, ll. 48-66) from said inactive position to at least one first active position and to at least one second active position which is arranged between said inactive position and said first active position or vice versa (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10).  
Regarding claim 30, Scavino discloses the device according to claim 18, and further discloses the device further comprising means (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) for detecting a rotational position of said at least one yarn finger (lever 1 rotating about shaft 2; figs. 1-2; col. 2, ll. 1-12, 25-31) about the corresponding rotation axis to said supporting structure (figs. 1-2; col. 2, ll. 25-31).  Applicant has defined that the means for detecting a rotational position of the yarn finger about a corresponding rotation axis with respect to a supporting structure preferably comprise a Hall-effect detector (page 9, para. 4); therefore, the Hall sensors of Scavino meet the claimed structural requirement.
Regarding claim 31, Scavino discloses the device according to claim 30, and further discloses wherein said detection means comprise a Hall-effect detector (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) interposed between said at least one yarn finger (lever 1; figs. 1-2) and said supporting structure (figs. 1-2; col. 2, ll. 25-31).
Regarding claim 33, Scavino discloses the device according to claim 21, and further discloses wherein the device further comprising an electronic control board (for accommodating a microprocessor; col. 3, ll. 6-10) which supplies electric power to said electric coils (col. 2, ll. 34-66) according to a processing program that is preset in an electronic control element (a program which enables electromagnetic coils 7 interacting with permanent magnets 8 to make levers 1 to assume several positions; figs. 1-3; col. 2, ll. 1-12; col. 3, ll. 6-11).
Regarding claim 34, Scavino discloses the device according to claim 30, and further discloses wherein a rotational position of said at least one yarn finger is actuated and controlled by means of a closed-loop feedback control system by said electronic control board (there must be a closed-loop feedback control system comprising the microprocessor, the sensor 20, and power supply control, in order to enable yarn guide levers 1 to assume several positions; figs. 1-3; col. 2, ll. 25-31; col. 3, ll. 6-11), which is connected to the means (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) for detecting the rotational position of said at least one yarn finger (levers 1 rotating about shaft 2; fig. 1; col. 2, ll. 1-12, 25-31) and controls the power supply of an electric coil (coil 7; figs. 1-3; col. 2, ll. 1-11) adjacent which said at least one yarn finger is arranged (figs. 1-3; col. 2, ll. 1-11) as a function of a rotational value detected by the detection means (figs. 1-3; col. 2, ll. 25-31; col. 3, ll. 6-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scavino (US 4,998,420 A).
Regarding claim 22, Scavino discloses the device according to claim 21, wherein said portion of the yarn finger (arm 5; figs. 1-2) that supports said at least one magnet is substantially plate-like (see figs. 1-2) and is crossed by a seat that accommodates a corresponding magnet; said two electric coils being arranged so that their axes are perpendicular to the opposite faces of said portion of the corresponding yarn finger that supports said magnet (due to the alternating configuration of coils 7 and levers 2 as discussed above; referencing figs. 1-2).  
Scavino does not explicitly disclose wherein said magnet is accommodated in a seat and said portion of the yarn finger is crossed by the seat.  However, Scavino does teach, in another configuration of securing each coil in a seat 17 provided in lever 1, and securing each magnet to fixed structure 10 (figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the magnet as disclosed Scavino with a similar compact configuration by forming the portion of the yarn finger with an indentation, i.e, a seat, and accommodating the magnet in the seat provided in the yarn finger, in order to facilitate attachment and securement of said at least one magnet in the seat, and provide a yarn feeding device with very compact with small overall dimensions, so enabling the device to be easily positioned on the textile machine (Scavino; col. 3, ll. 17-21).  Such a configuration would be well within the general skill of a worker in the art and would not cause any unexpected results.
Regarding claim 23, Scavino discloses the device according to claim 21.  Scavino does not explicitly disclose wherein said two electric coils are coaxial.  However, one of ordinary skill of the art would recognize that each pair of adjacent electric coils in the device separated by a yarn finger should be coaxial, in order to provide a constant magnetic field around the yarn finger without undesired disturbance from other electric coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have made the above configuration, in order to provide a yarn feeding device which is both effective and efficient.
Regarding claim 32, Scavino discloses the device according to claim 30, and further discloses wherein said Hall-effect detector comprises a magnetic element (magnet 21; figs. 1-2; col. 2, ll. 25-31) applied to said at least one yarn finger (figs. 1-2; col. 2, ll. 25-31) and a corresponding linear magnetic Hall-effect sensor (Hall sensor 22; figs. 1-2; col. 2, ll. 25-31).
Scavino does not explicitly disclose wherein the corresponding linear magnetic Hall-effect sensor arranged on said supporting structure.  However, does disclose that the corresponding linear magnetic Hall-effect sensor is at a fixed position (figs. 1-2; col. 2, ll. 25-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the location of the linear magnetic Hall-effect sensor as disclosed by Scavino, to be arranged on said supporting structure as claimed, in order to provide an easiest approach for fixing the reading part of the Hall detector that is close to the magnet part of the Hall detector.  Such a configuration would be well within the general skill of a worker in the art and would not cause any unexpected results.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scavino (US 4,998,420 A) in view of Jansen (US 5,691,965 A).
Regarding claim 25, Scavino discloses the device according to claim 21.  Scavino does not disclose the device further comprising magnetic field shielding elements interposed between the two electric coils that act on the magnets of two contiguous yarn fingers.  However, Jansen teaches wherein an electromagnetically actuated device (fig. 2; col. 6, ll. 46-67; claim 1) comprising magnetic field shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) interposed between two electric coils (coils 29a, 31a; fig. 2; col. 6, ll. 57-67) that act on magnets (fig. 2 depicts the structure of a single electromagnetically actuated device comprising a magnet 21; and fig. 6A depicts two adjacent electromagnetically actuated devices as comprising two magnets 201a, 201b as shown in fig. 2, wherein the shielding edges 35a are interposed between two electric coils that act on magnets 201a, 201b; see figs. 2, 6A; col. 6, ll. 46-67; col. 8, ll. 55-65) which are pivotally-mounted (rotatable; col. 6, ll. 46-67; col. 8, ll. 55-65).  Both Scavino and Jansen teach a series of electromagnetically actuated devices, each electromagnetically actuated device comprising a pivotable magnet interacting with two adjacent electric coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein the device further comprising magnetic field shielding elements interposed between the two electric coils that act on the magnets of two contiguous yarn fingers, as taught by Jansen, in order to prevent the electromagnets of one electromagnetically actuated device from acting upon an adjacent electromagnetically actuated device thereby providing desired electromagnetic field effects.
Regarding claim 26, Scavino and Jansen, in combination, disclose the device according to claim 25. Scavino does not disclose wherein said magnetic shielding elements are constituted by plates made of ferromagnetic material, which are arranged at right angles to said rotation axis and are connected to said supporting structure.  However, Jansen teaches wherein said magnetic shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) are constituted by plates (fig. 2; col. 6, ll. 62-67) made of ferromagnetic material (col. 6, ll. 62-67), which are arranged at right angles to a rotation axis (rotation axis 27; fig. 2; col. 6, ll. 46-67) of the magnet (magnet 21; fig. 2; col. 6, ll. 46-48) and are connected to a supporting structure (connected to bottom portion of supporting plate 35; fig. 2; col. 6, ll. 57-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein said magnetic shielding elements are constituted by plates made of ferromagnetic material, which are arranged at right angles to said rotation axis and are connected to said supporting structure, as taught by Jansen, in order to prevent the electromagnets of one electromagnetically actuated device from acting upon an adjacent electromagnetically actuated device thereby providing desired electromagnetic field effects.
Regarding claim 27, Scavino and Jansen, in combination, disclose the device according to claim 26. Scavino does not disclose wherein the electric coils that act on the magnets of two contiguous yarn fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements.  However, Scavino does disclose that two contiguous yarn fingers are arranged closely together separated by a fixed structure 10 (see fig. 3; col. 2, ll. 34-48); and it is desirable to make the assembly of multiple yarn-fingers compact (col. 3, ll. 17-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein the electric coils that act on the magnets of two contiguous yarn fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements, in order to make the device compact thereby saving space.  In addition, it has been a common practice in the art of knitting machines to arrange an assembly of a plurality of yarn fingers in such a compact way to in a knitting machine.  The modification can be done with routine experimentations and does not appear to provide any unexpected results.  Examiner further notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the previous responses.
Regarding claim 28, Scavino and Jansen, in combination, disclose the device according to claim 25, and Scavino further discloses wherein each one of said electric coils is constituted by at least one electrically conducting wire (a copper wire; col. 2, ll. 13-16) which is spirally wound (a coil is a spirally wound length of material).
 Scavino does not disclose each one of said electric coils is applied to a face of said plate that constitutes one of said shielding elements.  However, Scavino does disclose two contiguous yarn fingers are arranged closely together separated by a fixed structure 10 (see fig. 3; col. 2, ll. 34-48); and it is desirable to make the assembly of multiple yarn-fingers compact (col. 3, ll. 17-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by L Scavino, with wherein each one of said electric coils is applied to a face of said plate that constitutes one of said shielding elements, in order to make the device compact thereby saving space.  In addition, it has been a common practice in the art of knitting machines to arrange an assembly of a plurality of yarn fingers in such a compact way to in a knitting machine.  The modification can be done with routine experimentations and does not appear to provide any unexpected results.  Examiner further notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the previous responses.
Response to Arguments
Applicant's arguments with respect to the amended claims 18-34 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732